DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because figs. 1, 2 and 6 are unclear. They should be drawn with black and white lines and proper hatchings (see figs. 3-5).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, 3 and 6 recite “may” and claim 8 recites “may be”. Use of the terms “may be” and "may” creates a lack of clarity as to the scope of the claims by framing elements of the claims as optional. Claim 1 recites “the adjacent two fracturing pipes” in line 4. There is insufficient antecedent basis for this limitation in the claim.
 Claims 2-10 are rejected as being dependent on claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ayasse (20150007988).
Ayasse discloses a fracturing device, comprising:
Claim 1 (as best understood by examiner, 112 issue):
a feeding mechanism (i.e., fig. 1, pgh. 128, “pressurized fluid”) for fracturing pipe (pipe section with sleeve 15), a plurality of fracturing pipes (multiple pipe sections with sleeve 15, i.e., fig. 1), a plurality of segmented sealing mechanisms 9 (i.e., pgh. 128, packer seals) for fracturing 5a, 5b and a fracturing controller (sleeve 15, i.e., pgh. 128, aperture 21 closed in fig. 7- no fracturing,  aperture 21 open in fig. 8 - fracturing) wherein the adjacent two fracturing pipes (adjacent pipe sections with sleeve 15) are fixed coaxially by using the segmented sealing mechanisms 9 for fracturing (i.e., fig. 1), the feeding mechanism (i.e., fig. 1, pgh. 128, “pressurized fluid”) for fracturing pipe feeds each of the fracturing pipes (multiple tubing/pipe sections with sleeve) into fracturing holes 5a, 5b of the coalbed methane (i.e., pghs. 3, 24, “coal-bed methane formations”), and the fracturing controller 15 may control (aperture 21 closed and open) the fracturing of the fracturing pipes (multiple pipe sections with sleeve 15) and the sealing of the segmented sealing mechanisms 9 (sleeve 15 has packer 9 positioned above and below the sleeve) for fracturing so as to control the fracturing in the fracturing holes 5a, 5b, and wherein the segmented sealing mechanisms 9 for fracturing may separate each of the fracturing pipes (i.e., fig., 1, multiple pipe sections separated by 
Re claim 8 (as best understood by examiner, 112 issue), the feeding mechanism (the pressurized fluid) for fracturing pipe comprises a feeding drive block (a required pump for the pressurized fluid), a support (tubing above 30 and 25, i.e., fig. 1), a feeding post (tubing below 30 and 25, i.e., fig. 1), and a positioning assembly 30, 25 (i.e., fig.1, pgh. 127, tubing 55, 56 may be hung, respectively, in vertical portions 32, 33 of injection and production wells 12, 8 by tubing hangers 30, 25), wherein an output end of the feeding drive block (the pump) is connected (through the support and the positioning assembly) to the feeding post (see fig. 1), and a lower end of the feeding post (tubing below 30, 25) is tightly connected ( i.e., pgh. 126, “tubing 55, 56 may be jointed pipe string” and jointed pipe string is generally tightly connected with corresponding threads 13 and 14 as seen in fig. 11, described in pgh. 153, “tubing coupled together by coupling male threads …coupled to and threadably inserted in couplings”) to the fracturing pipe (pipe section with sleeve 15); one side of the feeding drive block (outlet of the pump) is provided (connected) with the support (tubing above 30 and 25), and the support is further provided with the positioning assembly 30, 25 (i.e., fig. 1); the fracturing pipe (tubing/pipe section with sleeve 15) disposed through the positioning assembly 30, 25 (see fig. 1), and the fracturing pipe may be disposed for a fine adjustment angle (90o) in the positioning assembly 30, 25 (see fig. 1).

Allowable Subject Matter
Claims 2, 4, 5, 7, 9, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3 and 6 are would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG-SUK (PHILIP) RO whose telephone number is (571)270-5466.  The examiner can normally be reached on Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YONG-SUK (PHILIP) RO/Primary Examiner, Art Unit 3676